Case 1:19-cv-01278-RBW Document 72-1 Filed 03/27/20 Page 1 of 5




                 Exhibit 1
               Declaration of Vanessa Brinkmann,
                     dated March 27, 2020
       Case 1:19-cv-01278-RBW Document 72-1 Filed 03/27/20 Page 2 of 5




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


____________________________________
                                    )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )                Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )                Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )


               FOURTH DECLARATION OF VANESSA R. BRINKMANN

       I, Vanessa R. Brinkmann, declare the following to be true and correct:

       1. I am Senior Counsel in the Office of Information Policy (OIP), United States

Department of Justice (Department or DOJ). In this capacity, I am responsible for supervising

the handling of the Freedom of Information Act (FOIA) requests subject to litigation processed

by the Initial Request Staff (IR Staff) of OIP. The IR Staff of OIP is responsible for processing

FOIA requests seeking records from within OIP and from within six senior leadership offices of

the Department, specifically the Offices of the Attorney General (OAG), Deputy Attorney


                                                1
       Case 1:19-cv-01278-RBW Document 72-1 Filed 03/27/20 Page 3 of 5




General (ODAG), Associate Attorney General (OASG), Legal Policy (OLP), Legislative

Affairs (OLA), and Public Affairs (PAO). Moreover, the IR Staff is responsible for processing

FOIA requests seeking certain records from the Special Counsel’s Office (SCO).

       2. The IR Staff of OIP is responsible for conducting searches in response to FOIA

requests seeking records of the above-referenced offices, for determining whether records

located pursuant to its searches are responsive to those FOIA requests, and, if so, whether such

records are appropriate for release in accordance with the FOIA. In processing such requests,

the IR Staff consults with Department personnel in the senior leadership offices, with

Department records management staff and/or with other components within the Department, as

well as with others in the Executive Branch.

       3. I make the statements herein on the basis of personal knowledge and on information

acquired by me in the course of performing my official duties, including my familiarity with

OIP’s resources and procedures for responding to FOIA requests, my discussions with

knowledgeable Department personnel, and my review of and determinations made regarding the

request and material at issue in this case.

       4. My first declaration, dated August 23, 2019, set forth the basis for my determination

that one of Plaintiff Jason Leopold’s requests to OIP in the instant case is overly broad and

unduly burdensome. See ECF No. 25-4. My second declaration, dated November 12, 2019,

specifically addressed the questions directed to Defendants in this Court’s October 3, 2019

Order, ECF No. 33, regarding Defendants’ FOIA resources. See ECF No. 38-2. My third

declaration, dated February 24, 2020, addressed the Department’s application of FOIA

Exemption 5—specifically, the deliberative process privilege, presidential communications

privilege and/or attorney work product doctrine—to thirty-seven Form FD-302s (FD-302s)



                                                2
        Case 1:19-cv-01278-RBW Document 72-1 Filed 03/27/20 Page 4 of 5




produced by the Federal Bureau of Investigation (FBI) between November 1, 2019 and January

17, 2020. See ECF No. 62-8.

        5. This fourth declaration provides additional context for the Department’s application

of Exemption 5; specifically, the presidential communications privilege. The presidential

communications privilege was not applied to every page of the cited FD-302s, nor was it

applied to every page listed below, but rather only to particular, discrete portions appearing on

the pages listed below, in accordance with the three categories outlined in my third declaration

and OIP’s Vaughn Index. 1

             •   Category PCP-1: Communications between government officials or staff during

                 the Administration

                     •    Bannon dated February 14, 2018 (FBI Bates pages 132-144, and 149-

                          150)

                     •    Dearborn dated June 20, 2018 (FBI Bates page 1013)

                     •    Dhillon dated November 21, 2017 (FBI Bates pages 1198-1210)

                     •    Hicks dated March 13, 2018 (FBI Bates pages 566, 568-580, and 583)

                     •    Kelly dated August 2, 2018 (FBI Bates pages 543-546)

                     •    S. Miller dated October 31, 2017 (FBI Bates pages 1040-1051)

                     •    Porter dated April 13, 2018 (FBI Bates pages 1087-1104)

                     •    Porter dated May 8, 2018 (FBI Bates pages 1113-1132)

                     •    Rosenstein dated May 23, 2017 (FBI Bates pages 651-653)




1
 This covers the fourteen unclassified FD-302s from which material was withheld pursuant to the presidential
communications privilege. During the present period of limited access due to the COVID-19 pandemic,
Department personnel were unable to review the classified FD-302s, which are stored differently. The Department
expects to be able to provide this information for the five classified FD-302s once access is restored.

                                                       3
       Case 1:19-cv-01278-RBW Document 72-1 Filed 03/27/20 Page 5 of 5




                   •   Sanders dated July 3, 2018 (FBI Bates pages 1188-1197)

           •   Category PCP-2: Communications between Transition officials or staff

                   •   Bannon dated February 14, 2018 (FBI Bates pages 136 and 155)

                   •   Christie dated February 13, 2019 (FBI Bates page 833)

                   •   Rosenstein dated May 23, 2017 (FBI Bates page 650)

           •   Category PCP-3: Communications including one or more private parties

                   •   Bannon dated February 14, 2018 (FBI Bates page 147)

                   •   Christie dated February 13, 2019 (FBI Bates pages 835-840)

                   •   Cohen dated August 7, 2018 (FBI Bates page 444)

                   •   Lewandowski dated April 6, 2018 (FBI Bates pages 865-866, and 868-

                       870)

                   •   Ruddy dated June 6, 2018 (FBI Bates pages 1108-1112)

       6. Additionally, this fourth declaration provides an addendum to the description of one

of the subjects of actual or potential presidential decisionmaking in each of the categories. In

paragraphs 23(b), 26(b), and 30(b) of my third declaration, each of those entries should end with

“and other government officials.”



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.




                                                             Vanessa R. Brinkmann
                                                             Senior Counsel

Executed this 27th day of March, 2020.

                                                4
